UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6463


UNITED STATES OF AMERICA,

                        Plaintiff – Appellee,

          v.

MEGAN TERRANCE RAMON WHITE,

                        Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:05-cr-01127-TLW-1)


Submitted:   September 23, 2014         Decided:   September 25, 2014


Before NIEMEYER and      GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Megan Terrance Ramon White, Appellant Pro Se. Arthur Bradley
Parham, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Megan     Terrance    Ramon          White   seeks    to     appeal    his

conviction for bank robbery.          White was sentenced to 144 months

in prison in 2007, and we affirmed his convictions and sentence

on   appeal.     United    States     v.       White,   No.   07-4350    (4th     Cir.

Oct. 10,     2007)   (unpublished).             In   March    2014,   White      filed

another notice of appeal of the criminal judgment.                         However,

because we have previously affirmed this criminal judgment, we

dismiss the appeal as duplicative and untimely.                         We dispense

with oral argument because the facts and legal contentions are

adequately     presented   in   the    materials        before   this    court     and

argument would not aid the decisional process.



                                                                          DISMISSED




                                           2